         Case 7:19-cv-03604-KMK Document 31 Filed 09/23/20 Page 1 of 14




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  TASJAWN WHITE,

                                Plaintiff,                       No. 19-CV-3604 (KMK)

          v.                                                       OPINION & ORDER

  WESTCHESTER COUNTY, et al.,

                                Defendants.


Appearances

Tasjawn White
Valhalla, NY
Pro se Plaintiff

Joseph DeDonato, Esq.
Bennett Bricklin & Saltzburg, LLC
New York, NY
Counsel for Defendants

Loren Zeitler, Esq.
Westchester County Department of Law
White Plains, NY
Counsel for Defendants Westchester County and Commissioner Joseph K. Spano

KENNETH M. KARAS, United States District Judge:

       Pro se Plaintiff Tasjawn White (“Plaintiff”), currently incarcerated at the Westchester

County Jail (“WCJ”), brings this Action, under 42 U.S.C. § 1983, against Westchester County

(“Westchester” or the “County”); Aramark Correctional Services, LLC (“Aramark”); Manuel

Mendoza (“Mendoza”), Aramark Food Services Director; and Joseph K. Spano (“Spano”),

Commissioner of the Westchester County Department of Corrections (“WCDOC”; collectively,

“Defendants”) alleging violations of his constitutional rights under the Eighth Amendment due

to the condition and preparation of his food. (Compl. (Dkt. No. 2).) Before this Court is
           Case 7:19-cv-03604-KMK Document 31 Filed 09/23/20 Page 2 of 14




Defendants’ Motion To Dismiss (the “Motion”). (See Not. of Mot. (Dkt. No. 23).) For the

following reasons, the Motion is granted.

                                            I. Background

       A. Factual Background

       The following facts are drawn from Plaintiff’s Complaint, (Compl.), and are taken as true

for the purpose of resolving the instant Motion.

       Plaintiff arrived at WCJ as a detainee on March 29, 2018. (Id. at 6–7.)1 The meat

Plaintiff receives as part of his no-bean diet is “always undercooked as the meat is completely

raw internally,” as if the food “came directly out of the freezer.” (Id. at 7.) Plaintiff has received

undercooked and internally raw meat “over 100 times.” (Id.) When Plaintiff complains, he is

told to cook the meat further using the microwave, but, because Plaintiff is on keep-lock, he

cannot use the microwave. (Id.) Plaintiff’s meals “always arrive cold” and “taste soapy,” “as if

the soap is not properly rinsed off of [the food trays],” and “dozens of other inmates have also

complained of this.” (Id.) In addition, the juice container “is covered in mold,” and the water in

Plaintiff’s cell is “brown,” leaving Plaintiff “dehydrated all day long.” (Id.) These conditions,

including the undercooked food, cause Plaintiff to suffer “stomach pain, diarrhea, nausea, [and]

headaches,” and to be “always sick [and] vomiting” and “weak.” (Id. at 7–8.) Plaintiff was

twice obstructed from submitting grievances: first by Sergeant McWilliams (“McWilliams”), not

a party to this Action, who, notwithstanding that this was Plaintiff’s first complaint, said “we’re

tired of these bullshit food grievances” and “threw [the written grievance] in the garbage right in

front of [Plaintiff’s] face,” and a second time by Sergeant West (“West”), also not a party to this




       1
        As Plaintiff’s filings do not have consistent pagination, the Court cites to the ECF-
generated page numbers at the top right corner of the relevant page.


                                                   2
         Case 7:19-cv-03604-KMK Document 31 Filed 09/23/20 Page 3 of 14




Action, who told Plaintiff he was “wasting [his] time” and “refused to take [Plaintiff’s]

grievance.” (Id. (quotation marks omitted).)

       Plaintiff alleges that Defendants are aware of the food service conditions yet have failed

to remedy them; that the County has failed to oversee Aramark and its employees; that Mendoza

and Spano have failed to act even though they “have had meetings regarding the foods being

served at [WCJ] and they specifically discussed similar complaints”; that Westchester and

Aramark have failed to train, supervise, and discipline their employees; and that the supervisory

defendants have failed to intervene and take corrective action. (Id. at 8.)

       B. Procedural History

       Plaintiff, Kelechi Ogidi (“Ogidi”), and David Smith (“Smith”) filed the operative

Complaint on February 20, 2019. (Compl. (Dkt. No. 7, 19-CV-1614 Dkt.).) On the same date,

Plaintiff filed a request to proceed in forma pauperis (“IFP”). (Dkt. No. 3, 19-CV-1614 Dkt.)

On April 16, 2019, Chief Judge McMahon severed the claims of Plaintiff, Ogidi, and Smith,

(Dkt. No. 12, 19-CV-1614 Dkt.), and, on the same date, Plaintiff’s Complaint and request to

proceed IFP were assigned to this Court, (Compl.; Dkt. No. 1). Chief Judge McMahon granted

Plaintiff’s IFP request on April 25, 2019. (Dkt. No. 5.) On July 22, 2019, Aramark and

Mendoza filed a letter requesting a pre-motion conference in anticipation of filing a motion to

dismiss or, in the alternative, leave to file the same. (Dkt. No. 14.) The Court granted leave to

file a motion to dismiss and set a briefing schedule on July 31, 2019. (Dkt. No. 16.) On August

2, 2019, the County and Spano also filed a letter requesting a pre-motion conference in

anticipation of filing a motion to dismiss. (Dkt. No. 19.) The Court set a briefing schedule on

August 15, 2019. (Dkt. No. 21.) On September 5, 2019, Defendants filed the instant Motion,

seeking to dismiss the Complaint pursuant to Federal Rule of Civil Procedure 12(b)(6). (Not. of




                                                 3
         Case 7:19-cv-03604-KMK Document 31 Filed 09/23/20 Page 4 of 14




Mot.; Mem. of Law Submitted by Defs. (“Defs.’ Mem.”) (Dkt. No. 24).) On October 23, 2019,

the Court deemed the Motion fully submitted and unopposed. (Dkt. No. 26.) Plaintiff has not

filed a response.

                                            II. Discussion

        A. Standard of Review

        The Supreme Court has held that although a complaint “does not need detailed factual

allegations” to survive a motion to dismiss, “a plaintiff’s obligation to provide the grounds of his

entitlement to relief requires more than labels and conclusions, and a formulaic recitation of the

elements of a cause of action will not do.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)

(alteration and quotation marks omitted). Indeed, Rule 8 of the Federal Rules of Civil Procedure

“demands more than an unadorned, the-defendant-unlawfully-harmed-me accusation.” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009) (quotation marks omitted). “Nor does a complaint suffice if it

tenders naked assertions devoid of further factual enhancement.” Id. (alteration and quotation

marks omitted). Instead, a complaint’s “[f]actual allegations must be enough to raise a right to

relief above the speculative level.” Twombly, 550 U.S. at 555. Although “once a claim has been

stated adequately, it may be supported by showing any set of facts consistent with the allegations

in the complaint,” id. at 563, and a plaintiff must allege “only enough facts to state a claim to

relief that is plausible on its face,” id. at 570, if a plaintiff has not “nudged [his or her] claims

across the line from conceivable to plausible, the[] complaint must be dismissed,” id.; see also

Iqbal, 556 U.S. at 679 (“Determining whether a complaint states a plausible claim for relief

will . . . be a context-specific task that requires the reviewing court to draw on its judicial

experience and common sense. But where the well-pleaded facts do not permit the court to infer

more than the mere possibility of misconduct, the complaint has alleged—but it has not




                                                    4
         Case 7:19-cv-03604-KMK Document 31 Filed 09/23/20 Page 5 of 14




‘show[n]’—’that the pleader is entitled to relief.’” (citation omitted) (second alteration in

original) (quoting Fed. R. Civ. P. 8(a)(2))); id. at 678–79 (“Rule 8 marks a notable and generous

departure from the hypertechnical, code-pleading regime of a prior era, but it does not unlock the

doors of discovery for a plaintiff armed with nothing more than conclusions.”).

       In considering Defendants’ Motion, the Court is required to “accept as true all of the

factual allegations contained in the [C]omplaint.” Erickson v. Pardus, 551 U.S. 89, 94 (2007)

(per curiam); see also Nielsen v. Rabin, 746 F.3d 58, 62 (2d Cir. 2014) (same). And, the Court

must “draw[] all reasonable inferences in favor of the plaintiff.” Daniel v. T & M Prot. Res.,

Inc., 992 F. Supp. 2d 302, 304 n.1 (S.D.N.Y. 2014) (citing Koch v. Christie’s Int’l PLC, 699 F.3d

141, 145 (2d Cir. 2012)). Where, as here, a plaintiff proceeds pro se, the Court must “construe[]

[his complaint] liberally and interpret[] [it] to raise the strongest arguments that [it] suggest[s].”

Sykes v. Bank of Am., 723 F.3d 399, 403 (2d Cir. 2013) (per curiam) (quotation marks omitted).

However, “the liberal treatment afforded to pro se litigants does not exempt a pro se party from

compliance with relevant rules of procedure and substantive law.” Bell v. Jendell, 980 F. Supp.

2d 555, 559 (S.D.N.Y. 2013) (quotation marks omitted).

       Generally, “[i]n adjudicating a Rule 12(b)(6) motion, a district court must confine its

consideration to facts stated on the face of the complaint, in documents appended to the

complaint or incorporated in the complaint by reference, and to matters of which judicial notice

may be taken.” Leonard F. v. Isr. Disc. Bank of N.Y., 199 F.3d 99, 107 (2d Cir. 1999) (quotation

marks omitted). However, when the complaint is drafted by a pro se plaintiff, the Court may

consider “materials outside the complaint to the extent that they are consistent with the

allegations in the complaint,” Alsaifullah v. Furco, No. 12-CV-2907, 2013 WL 3972514, at *4

n.3 (S.D.N.Y. Aug. 2, 2013) (quotation marks omitted), including, “documents that a pro se




                                                   5
           Case 7:19-cv-03604-KMK Document 31 Filed 09/23/20 Page 6 of 14




litigant attaches to his opposition papers,” Agu v. Rhea, No. 09-CV-4732, 2010 WL 5186839, at

*4 n.6 (E.D.N.Y. Dec. 15, 2010) (italics omitted), statements by the plaintiff “submitted in

response to [a] defendant’s request for a pre-motion conference,” Jones v. Fed. Bureau of

Prisons, No. 11-CV-4733, 2013 WL 5300721, at *2 (E.D.N.Y. Sept. 19, 2013), and “documents

either in [the] plaintiff[’]s possession or of which [the] plaintiff[] had knowledge and relied on in

bringing suit,” Chambers v. Time Warner, Inc., 282 F.3d 147, 153 (2d Cir. 2002) (quotation

marks omitted).

       B. Analysis

       Defendants argue, among other things, that Plaintiff’s claims against the County and

Aramark and against Mendoza and Spano in their official capacities fail because Plaintiff has not

established Monell liability, and that Plaintiff’s claims against Mendoza and Spano in their

individual capacities fail because Plaintiff has not alleged their personal involvement. (Defs.’

Mem 6–11.)2

               1. Monell Claims

        “To state a claim under [§ 1983], the plaintiff must show that a defendant, acting under

color of state law, deprived him of a federal constitutional or statutory right.” Sykes, 723 F.3d at

405–06 (citation omitted). “Congress did not intend municipalities to be held liable [under



       2
          Defendants assume that Aramark is a state actor for purposes of this Motion only, so
that the principles articulated in Monell, which addresses municipal liability, may be applied to
Aramark. (Defs.’ Mem. 7.) The Court notes that in any event, “[i]n determining whether or not
a private employer may be held liable in a § 1983 claim, courts are guided by the principles
articulated in Monell . . . and its progeny.” Torres v. Aramark Food, No. 14-CV-7498, 2015 WL
9077472, at *10 (S.D.N.Y. Dec. 16, 2015) (citation omitted); see also Rojas v. Alexander’s Dep’t
Store, Inc., 924 F.2d 406, 409 (2d Cir. 1990) (“Although Monell dealt with municipal employers,
its rationale has been extended to private businesses.” (citations omitted)); Gitter v. Target
Corp., No. 14-CV-4460, 2015 WL 5710454, at *3 n.4 (S.D.N.Y. Sept. 29, 2015) (“The Second
Circuit has extended Monell’s rationale to private businesses.” (citation omitted)). The Court
may therefore apply the Monell analysis to Aramark.


                                                  6
         Case 7:19-cv-03604-KMK Document 31 Filed 09/23/20 Page 7 of 14




§ 1983] unless action pursuant to official municipal policy of some nature caused a constitutional

tort.” Monell v. Dep’t of Soc. Servs. of N.Y.C., 436 U.S. 658, 691 (1978). Thus, “to prevail on a

claim against a municipality under [§] 1983 based on acts of a public official, a plaintiff is

required to prove: (1) actions taken under color of law; (2) deprivation of a constitutional or

statutory right; (3) causation; (4) damages; and (5) that an official policy of the municipality

caused the constitutional injury.” Roe v. City of Waterbury, 542 F.3d 31, 36 (2d Cir. 2008)

(citation omitted). The fifth element reflects the notion that “a municipality may not be held

liable under § 1983 solely because it employs a tortfeasor.” Bd. of Cnty. Comm’rs of Bryan

Cnty. v. Brown, 520 U.S. 397, 403 (1997); Pembaur v. City of Cincinnati, 475 U.S. 469, 478

(1986) (holding that a municipality may not be held liable under § 1983 “by application of the

doctrine of respondeat superior” (citation and italics omitted)). Instead, there must be a “direct

causal link between a municipal policy or custom and the alleged constitutional deprivation.”

City of Canton v. Harris, 489 U.S. 378, 385 (1989); see also City of St. Louis v. Praprotnik, 485

U.S. 112, 122 (1988) (“[G]overnments should be held responsible when, and only when, their

official policies cause their employees to violate another person’s constitutional rights.”).

       A plaintiff may satisfy the “policy or custom” requirement by alleging one of the

following:

       (1) a formal policy officially endorsed by the municipality; (2) actions taken by
       government officials responsible for establishing the municipal policies that caused
       the particular deprivation in question; (3) a practice so consistent and widespread
       that, although not expressly authorized, constitutes a custom or usage of which a
       supervising policy-maker must have been aware; or (4) a failure by policymakers
       to provide adequate training or supervision to subordinates to such an extent that it
       amounts to deliberate indifference to the rights of those who come into contact with
       the municipal employees.




                                                  7
         Case 7:19-cv-03604-KMK Document 31 Filed 09/23/20 Page 8 of 14




Brandon v. City of New York, 705 F. Supp. 2d 261, 276–77 (S.D.N.Y. 2010) (citations omitted);

see also Patterson v. County of Oneida, 375 F.3d 206, 226–27 (2d Cir. 2004) (describing

methods of establishing Monell liability).

       Plaintiff’s allegations fall into the fourth category discussed in Brandon. He alleges that

the County and Aramark have failed to supervise and discipline their employees; that the County

has failed to oversee Aramark and its employees; and that Defendants, including those in a

supervisory role, have failed to take corrective action despite complaints from dozens of inmates

and despite Mendoza’s and Spano’s participation in meetings discussing similar complaints.

(Compl. 7–8.)

       Plaintiff’s Complaint does not contain sufficient factual matter to state a claim for a

failure to adequately train that amounts to deliberate indifference. To set forth a failure to train

claim, “a plaintiff must plausibly allege a specific deficiency in the municipality’s training.”

Tieman v. City of Newburgh, No. 13-CV-4178, 2015 WL 1379652, at *22 (S.D.N.Y. Mar. 26,

2015). In particular, a failure to train constitutes a policy or custom that is actionable under

§ 1983 only where “in light of the duties assigned to specific officers or employees the need for

more or different training is so obvious, and the inadequacy so likely to result in the violation of

constitutional rights, that the policymakers . . . can reasonably be said to have been deliberately

indifferent to the need.” City of Canton, 489 U.S. at 390 (footnote omitted). Here, Plaintiff’s

allegation that the County and Aramark have failed to train their employees is a “boilerplate

assertion[ ]” and is insufficient to state a Monell claim. Araujo v. City of New York, No. 08-CV-

3715, 2010 WL 1049583, at *9 (E.D.N.Y. Mar. 19, 2010) (quotation marks omitted) (dismissing

failure to train claim where the complaint “succinctly state[d] one of the core legal concepts

animating Monell liability[,] [b]ut . . . [did] absolutely nothing else” (citation and quotation




                                                  8
         Case 7:19-cv-03604-KMK Document 31 Filed 09/23/20 Page 9 of 14




marks omitted)); see also Quick v. Westchester County, No. 18-CV-243, 2019 WL 1083784, at

*5 (S.D.N.Y. Mar. 7, 2019) (dismissing Monell claim where a plaintiff alleged failure to train

and supervise kitchen workers who, inter alia, did not wear hair nets because the complaint was

“devoid of any detailed factual allegations” that WCDOC lacked “a relevant training or

supervisory program” or that WCDOC “was otherwise deliberately indifferent to food

preparation problems”); Triano v. Town of Harrison, 895 F. Supp. 2d 526, 539–40 (S.D.N.Y.

2012) (dismissing Monell claim where the plaintiff “merely alleged that the [t]own failed to train

its employees, without providing any supporting factual detail about alleged deficiencies in the

training program”). For example, Plaintiff merely alleges that Westchester and Aramark “fail[]

to train, supervise, and discipline [their] employees,” (Compl. 8), which falls short of the type of

claim that is plausible enough to survive this Motion.

       Plaintiff’s Complaint also does not contain sufficient factual matter to state a claim for a

failure to adequately supervise or discipline that amounts to deliberate indifference. A plaintiff

may establish deliberate indifference for a failure to supervise or discipline claim by showing

“that the need for more or better supervision to protect against constitutional violations was

obvious,” from the fact that there “were repeated complaints of civil rights violations,” and that

“the complaints [were] followed by no meaningful attempt on the part of the municipality to

investigate or to forestall further incidents.” Shepherd v. Powers, No. 11-CV-6860, 2012 WL

4477241, at *9 (S.D.N.Y. Sept. 27, 2012) (citation and quotation marks omitted); see also

Lawrence v. City of Rochester, No. 09-CV-6078, 2015 WL 510048, at *7 (W.D.N.Y. Feb. 6,

2015) (“Deliberate indifference may be inferred from the failure to train or supervise based on

proof of repeated complaints of civil rights violations that are followed by no meaningful attempt

on the part of the municipality to investigate or to forestall.” (citation and quotation marks




                                                  9
        Case 7:19-cv-03604-KMK Document 31 Filed 09/23/20 Page 10 of 14




omitted)); Aretakis v. Durivage, No. 07-CV-1273, 2009 WL 249781, at *29 (N.D.N.Y. Feb. 3,

2009) (same), reconsideration denied, 2009 WL 2567781 (N.D.N.Y. Aug. 17, 2009). However,

pleadings that have successfully established deliberate indifference by pointing to previous

complaints and suits have named and detailed these prior complaints and suits. See, e.g.,

Tieman, 2015 WL 1379652, at *20 (holding that the plaintiff sufficiently alleged a need for

better training or supervision where the plaintiff listed and detailed nine other complaints raising

similar allegations against same defendants); McCants v. City of Newburgh, No. 14-CV-556,

2014 WL 6645987, at *4 (S.D.N.Y. Nov. 21, 2014) (holding that the plaintiff sufficiently alleged

a need for better training or supervision where the plaintiff listed and detailed seventeen other

complaints over a seven-year period raising similar allegations of excessive force by police

officers), reconsideration denied, 2014 WL 7398910 (S.D.N.Y. Dec. 9, 2014). By contrast,

courts have dismissed deliberate indifference claims when a pleading merely asserts without

detail that there have been many prior complaints. See, e.g., Strong v. City of Syracuse, No. 16-

CV-1054, 2020 WL 137250, at *3 (N.D.N.Y. Jan. 13, 2020) (alleging “frequent” and

“widespread” misconduct, without more, is insufficient to establish a deliberate indifference

claim under Monell (citation and quotation marks omitted)); Arrindel-Martin v. City of Syracuse,

No. 18-CV-780, 2018 WL 6622193, at *7 (N.D.N.Y. Dec. 18, 2018) (same, based on alleged

“numerous” complaints (quotation marks omitted)); Smith v. County of Nassau, No. 10-CV-

4874, 2015 WL 1507547, at *12 (E.D.N.Y. Jan. 6, 2015) (same, based on alleged “dozens” of

complaints (quotation marks omitted)), adopted in relevant part, rejected in part by 2015 WL

1507767 (E.D.N.Y. Mar. 31, 2015), aff’d, 643 F. App’x 28 (2d Cir. 2016); see also Walker v.

City of New York, No. 14-CV-808, 2015 WL 4254026, at *11 (S.D.N.Y. July 14, 2015)

(dismissing deliberate indifference claim where the “[p]laintiff does not allege any specific facts




                                                 10
        Case 7:19-cv-03604-KMK Document 31 Filed 09/23/20 Page 11 of 14




as to the contents of the complaints, how many were filed, and when they were filed”). This is

precisely how to fairly describe Plaintiff’s allegation that “dozens” of inmates have complained

that the food trays taste of soap, (Compl. 7), as it lacks sufficient detail about these alleged prior

complaints to make out a plausible claim of deliberate indifference.

        Accordingly, because Plaintiff does not allege the fifth element required to state a Monell

claim, his claims against the County and Aramark must be dismissed, as must his claims against

Mendoza and Spanos in their official capacities.

                2. Individual Claims

        Mendoza and Spano argue that the Complaint should be dismissed against them because

they were not personally involved in the alleged constitutional violations. (Defs.’ Mem. 10–11.)

“It is well settled that, in order to establish a defendant’s individual liability in a suit brought

under § 1983, a plaintiff must show . . . the defendant’s personal involvement in the alleged

constitutional deprivation.” Grullon v. City of New Haven, 720 F.3d 133, 138 (2d Cir. 2013)

(collecting cases). To establish personal involvement, a plaintiff must show that:

        (1) the defendant participated directly in the alleged constitutional violation, (2) the
        defendant, after being informed of the violation through a report or appeal, failed
        to remedy the wrong, (3) the defendant created a policy or custom under which
        unconstitutional practices occurred, or allowed the continuance of such a policy or
        custom, (4) the defendant was grossly negligent in supervising subordinates who
        committed the wrongful acts, or (5) the defendant exhibited deliberate indifference
        to the rights of inmates by failing to act on information indicating that
        unconstitutional acts were occurring.

Id. at 139 (citations, italics, and quotation marks omitted). In other words, “because vicarious

liability is inapplicable to . . . § 1983 suits, a plaintiff must plead that each Government-official

defendant, through the official’s own individual actions, has violated the Constitution.” Iqbal,

556 U.S. at 676. Therefore, Plaintiff must plausibly allege that Defendants’ actions fall into one

of the five categories identified above. See Lebron v. Mrzyglod, No. 14-CV-10290, 2017 WL



                                                   11
        Case 7:19-cv-03604-KMK Document 31 Filed 09/23/20 Page 12 of 14




365493, at *4 (S.D.N.Y. Jan. 24, 2017) (holding that the five categories “still control[] with

respect to claims that do not require a showing of discriminatory intent” post-Iqbal).

       Plaintiff does not adequately allege Mendoza’s and Spano’s direct involvement. Instead,

Plaintiff alleges that Mendoza and Spano have failed to take corrective action despite attending

meetings where similar food service complaints were discussed. (Compl. 8.) These allegations

appear intended to suggest that Mendoza and Spano knew about the undercooked meat, moldy

juice, and brown water, and failed to take action. However, “Plaintiff does not provide facts

alleging what [Mendoza and Spano] knew about the . . . food problem or when they knew about

it.” Quick, 2019 WL 1083784, at *5 (emphases in original). Nor does the Complaint contain

facts suggesting that Mendoza or Spano participated directly in serving Plaintiff poor food,

created a policy or custom of serving poor food, or were grossly negligent in allowing others to

prepare poor food. (See generally Compl.). As discussed supra, the Complaint also fails to

establish that Mendoza or Spano were deliberately indifferent to the poor food quality. (Id.) The

Complaint similarly contains no allegations regarding Mendoza’s or Spano’s role in

McWilliams’s or West’s refusal to accept Plaintiff’s complaints. (Id.) Accordingly, each of the

claims against Defendants in their individual capacities must be dismissed.3




       3
         Defendants also argued that Plaintiff’s claims should be dismissed because (1) Plaintiff
did not plead a constitutional violation arising out of a condition of confinement, (Defs.’ Mem.
11–15), and (2) Spano is immune from suit, (id. at 15–16). Because the Complaint must be
dismissed for failure to state a Monell claim and failure to allege facts sufficient to show the
personal involvement of Mendoza and Spano, the Court need not resolve these additional
arguments. Plaintiff will have the opportunity to respond to these arguments if he decides to file
an amended complaint.



                                                12
        Case 7:19-cv-03604-KMK Document 31 Filed 09/23/20 Page 13 of 14




                                           III. Conclusion

       For the foregoing reasons, Defendants’ Motion To Dismiss is granted.4 Because this is

the first adjudication of Plaintiff’s claims, the dismissal is without prejudice. Plaintiff may file

an amended complaint within 30 days of the date of this Opinion & Order. The amended

complaint should contain appropriate changes to remedy the deficiencies identified in this

Opinion. Plaintiff is advised that the amended complaint will replace, not supplement, the

instant Complaint, and therefore must contain all of the claims, factual allegations, and exhibits

that Plaintiff wishes the Court to consider. If Plaintiff fails to abide by the 30-day deadline, his

claims may be dismissed with prejudice.




       4
         The Court notes that allegations nearly identical to Plaintiff’s very concerning claims
regarding poor food sanitation and quality have recently been raised in numerous other actions
against Westchester County and Aramark in this District. See, e.g., Rutherford v. Westchester
County, No. 18-CV-4872, 2020 WL 433841 (S.D.N.Y. Jan. 28, 2020); Smith v. Westchester
County, No. 19-CV-1283, 2019 WL 5816120 (S.D.N.Y. Nov. 7, 2019); Rivera v. Westchester
County, No. 18-CV-8354, 2019 WL 3958425 (S.D.N.Y. Aug. 22, 2019); Moore v. Westchester
County, No. 18-CV-7782, 2019 WL 3889859 (S.D.N.Y. Aug. 19, 2019); Dawson v. Westchester
County, No. 18-CV-7790, 2019 WL 3408899 (S.D.N.Y. July 29, 2019); Jackson v. Westchester
County, No. 18-CV-7207, 2019 WL 3338020 (S.D.N.Y. July 25, 2019); Crispin v. Westchester
County, No. 18-CV-7561, 2019 WL 2419661 (S.D.N.Y. June 10, 2019); Mercedes v.
Westchester County, No. 18-CV-4087, 2019 WL 1429566 (S.D.N.Y. Mar. 29, 2019); Hoffstead
v. Aramark Corr. Servs., LLC, No. 18-CV-2381, 2019 WL 1331634 (S.D.N.Y. Mar. 25, 2019);
Hanner v. Westchester County, No. 16-CV-7610, 2019 WL 1299462 (S.D.N.Y. Mar. 21, 2019);
Quick, 2019 WL 1083784; White v. Westchester County, No. 18-CV-990, 2018 WL 6493113
(S.D.N.Y. Dec. 10, 2018); Ackridge v. Aramark Corr. Food Servs., No. 16-CV-6301, 2018 WL
1626175 (S.D.N.Y. Mar. 30, 2018). The Court expects that counsel for Defendants also takes
note and will discuss the serious allegations raised in these cases with their clients. The day that
a motion such as the one filed here will be denied is coming.


                                                  13
        Case 7:19-cv-03604-KMK Document 31 Filed 09/23/20 Page 14 of 14




       The Clerk of the Court is respectfully requested to terminate the pending Motion, (Dkt.

No. 23), and to mail a copy of this Opinion & Order to Plaintiff.

SO ORDERED.

DATED:         September 23, 2020
               White Plains, New York
                                                     ____________________________________
                                                     KENNETH M. KARAS
                                                     UNITED STATES DISTRICT JUDGE




                                                14
